DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 11-13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUNABA et al. (US 2013/0214745).
With respect to claims 1, 9, FUNABA discloses a method (400) for discharging a high-voltage intermediate circuit with a discharge circuit (discharge control circuit 300 discharges an intermediate/capacitor 326, figure 3), the high-voltage intermediate circuit comprises an intermediate circuit capacitor (intermediate capacitor 325); the method comprising determining (410) the voltage (U_ZK) across the high-voltage intermediate
circuit (paragraphs 0062, 0100 discloses measuring the voltage of the smoothing capacitor 326); controlling (420) the discharge circuit (120) on the basis of the determined voltage (paragraph 0100 discloses that based on results of measurements circuits 317 and 319 measuring capacitor 326, the microcomputer 319 controls the discharge circuit via switching element 325).
With respect to claim 2, FUNABA discloses the method (400) as claimed in claim 1, wherein an operating voltage range (U_B) having an upper operating voltage value (U_BO) and a lower operating voltage value (U_BU) of the high-voltage intermediate circuit (110) is predefined, wherein the control (420) of the discharge circuit (120) comprises minimizing the current (S_E) through the discharge circuit (120) if the determined voltage (U_ZK) of the high-voltage intermediate circuit (110) is less than the upper operating voltage value (U_BO) and greater than the lower operating voltage value (U_BU) of the high-voltage intermediate circuit (110).  FUNABA discloses that based on predetermine voltage characteristics that are between a target voltage the discharge circuit minimizes/discontinuous the discharge, see claims 1-2.
With respect to claim 3, FUNABA discloses the method (400) as claimed in claim 2, wherein the control (420) of the discharge circuit (120) comprises increasing the current (S_E) through the discharge circuit (120) if the determined voltage (U_ZK) of the high-voltage intermediate circuit is greater than the upper operating voltage value (U_BO) or less than the lower operating voltage value (U_BU) of the high-voltage intermediate circuit (110).  FUNABA discloses when the measure voltage of the capacitor 326 is greater than a target voltage the switch 325 is kept continuous. 
With respect to claim 5, FUNABA discloses the method (400) as claimed in claim 1, wherein a current limit value (S_G) of the current (S_E) through the discharge circuit (120) is predefined, wherein the control (420) of the discharge circuit (120) comprises limiting the current (S_E) through the discharge circuit (120) if the current (S_E) through the discharge circuit (120) exceeds a current limit value (S_G).  FUNABA discloses that the current through the discharge circuit/resistor is limited to be within a current limit to thus avoid a large current through the charging circuit, paragraph 0008.
With respect to claim 6, FUNABA discloses the method (400) as claimed in claim 1, wherein a contact voltage value (U_T) of the high-voltage intermediate circuit (110) is predefined, wherein the control (420) of the discharge circuit (120) comprises reducing the current (S_E) through the discharge circuit (120) if the determined voltage (U_ZK) is less than the contact voltage value (U_T) of the high-voltage intermediate circuit (110). FUNABA discloses that based on predetermine voltage characteristics that are between a target voltage the discharge circuit minimizes/discontinuous the discharge, see claims 1-2.
With respect to claim 7, FUNABA discloses a non-transitory machine-readable medium having a computer program which is configured to carry out the method (400) as claimed in one of claim 1 store thereupon.  Figure 3 discloses a microcomputer 319 to execute the processing for controlling the discharge circuit.
With respect to claims 11, 16, FUNABA discloses the device (140) as claimed in claim 9, wherein the discharge circuit (120) comprises a switchable load, wherein the switchable load is a load resistor.  Figure 3 discloses a switchable resistor 324.
With respect to claims 12-13, FUNABA discloses a drive train (200) having a device (140) as claimed in claim 9, a vehicle having a drive train.  Figure 1 discloses a hybrid electric vehicle 110 with a drive train.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUNABA et al. (US 2013/0214745) in view of Kuehner et al. (US 2011/0093148).
With respect to claims 10, 14-15 FUNABA discloses the device as claimed in one of the claims, except for, wherein the discharge circuit comprises a linear regulator, wherein the discharge circuit comprises a switching regulator, wherein the discharge circuit comprises a DC/DC converter.
Kuehner discloses a discharging apparatus for discharging a high voltage network, and intermediate capacitor 6, via consumer loads 3.  The consumer loads include DC/DC converters as well climate-control compressor and any consumer connected to the system.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modify FUNABA and include the consumer loads, DC/DC converter and linear/switching regulators, present as consumer loads in the vehicle for discharging the high voltage circuit, for example.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 4 is allowable over the prior art of record, because the prior art of record does not disclose wherein the control (420) of the discharge circuit (120) comprises increasing the current (S_E) through the discharge circuit (120) inversely proportional to the falling determined voltage (U_ZK) of the high-voltage intermediate circuit (110).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Soell et al. (US 2013/0257446) discloses discharging an intermediate circuit via discharge circuits 101 and 102.  Funaba et al. (US 2014/0191693) discloses a discharge circuit for discharging an intermediate circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836